       Case 3:18-cv-05982-WHA Document 170 Filed 07/29/19 Page 1 of 15



VIA ECF

July 29, 2019

Hon. Jacqueline Scott Corley, United States Magistrate Judge
United States District Court, Northern District of California
San Francisco Courthouse, Courtroom F – 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

Re:    Adkins v. Facebook, Inc., No. 18-cv-05982-WHA (JSC) (N.D. Cal.)

Dear Judge Corley:

         In accordance with Your Honor’s Civil Standing Order and Judge Alsup’s Case
Management Order (ECF No. 67), Plaintiffs and Defendant Facebook, Inc. (“Facebook”) submit
this letter regarding a discovery dispute concerning Facebook’s Objections and Responses to 12
of the Requests in Plaintiffs’ First Set of Requests for Production of Documents (“Objections”).
After meeting and conferring in good faith, the parties have been unable to resolve the issues
submitted herein.

        Exhibit I to the letter is a true and accurate copy of the Applicable General Objections
section of Facebook’s Objections and Responses to Plaintiffs’ First Set of Requests for Production
of Documents, and Plaintiffs’ Requests Nos. 14, 15, 20, 44, 49, 64, 73, 74, 75, 76, 77, and 79 and
Facebook’s Objections and Responses thereto, along with a revised version of Request 79, which
was conveyed to Facebook by email on June 13, 2019, and to which Facebook asserts the same
objections as to the previous version.
        Case 3:18-cv-05982-WHA Document 170 Filed 07/29/19 Page 2 of 15

Respectfully submitted,


/s/ Henry J. Kelston                                  /s/ Melanie M. Blunschi
TADLER LAW LLP                                        LATHAM & WATKINS LLP
Henry J. Kelston (Pro Hac Vice)                       Elizabeth L. Deeley (CA Bar No. 230798)
hkelston@tadlerlaw.com                                  elizabeth.deeley@lw.com
Ariana J. Tadler (Pro Hac Vice)                       Michael H. Rubin (CA Bar No. 214636)
atadler@ tadlerlaw.com                                  michael.rubin@lw.com
One Pennsylvania Plaza                                Melanie M. Blunschi (CA Bar No. 234264)
New York, NY 10119                                      melanie.blunschi@lw.com
T: 929-207-3639 /F: 212-273-4375                      505 Montgomery Street, Suite 2000
                                                      San Francisco, CA 94111-6538
MORGAN & MORGAN                                       T: +1.415.391.0600/F: +1.415.395.8095
COMPLEX LITIGATION GROUP                              Andrew B. Clubok (appearance pro hac vice)
John A. Yanchunis (Pro Hac Vice)                       andrew.clubok@lw.com
 jyanchunis@ForThePeople.com                          Susan E. Engel (appearance pro hac vice)
201 N. Franklin Street, 7th Floor                      susan.engel@lw.com
Tampa, Florida 33602                                  555 Eleventh Street, NW, Suite 1000
T: 813-223-5505/F: 813-223-5402                       Washington, D.C. 20004-1304
                                                      T: +1.202.637.2200/F: +1.202.637.2201
COHEN MILSTEIN SELLERS & TOLL, PLLC
Andrew N. Friedman (Pro Hac Vice)                     Serrin Turner (appearance pro hac vice)
afriedman@CohenMilstein.com                            serrin.turner@lw.com
1100 New York Ave, 5th Floor                          885 Third Avenue
Washington, DC 20005                                  New York, NY 10022-4834
T: 202-408-4600 /F: 202-408-4699                      T: +1.212.906.1200/F: +1.212.751.4864
                                                      Attorneys for Defendant Facebook, Inc.
Interim Co-Class Counsel


                                SIGNATURE ATTESTATION

       I am the ECF User whose identification and password are being used to file the forgoing
Joint Discovery Letter and pursuant to Civil Local Rule 5-1(i)(3), I, Henry J. Kelston, attest that
concurrence in the filing of this document has been obtained from each of the signatories hereto.

Dated: July 29, 2019                                        /s/ Henry J. Kelston
                                                                Henry J. Kelston




                                                2
         Case 3:18-cv-05982-WHA Document 170 Filed 07/29/19 Page 3 of 15

 PLAINTIFFS’ POSITION
        This case involves a data breach (the “Breach”) in which hackers gained access to the
personally identifiable information (“PII”) of 30 million Facebook user accounts by generating and
stealing “user access tokens,” which permit unlimited access to Facebook user accounts without the
need to enter passwords. Facebook claims the vulnerability exploited by the hackers involved three
code “bugs” that, when they appeared together, affected Facebook’s “View As” feature, which allows
users to see what their own profile looks like to someone else. The newest of the bugs was introduced
in July 2017, meaning that hackers may have had full access to user accounts for over a year while
Facebook failed to detect the vulnerability. Importantly, the “View As” feature and the other two bugs
were introduced years earlier.
        Relevant Background: At a conference on January 9, 2019, Judge Alsup informed the parties
that Plaintiffs would be permitted to take “bone-crushing discovery” to test Facebook’s factual claims
about the Breach (ECF No. 71), and promptly ordered Plaintiffs to file a motion for class certification
by August 15, 2019 and complete non-expert discovery by January 9, 2020 (ECF No. 67). Counsel
for both parties recognized that this schedule required highly expedited discovery. On January 25,
2019, Plaintiffs served 85 Document Requests seeking, inter alia, documents related to the “View As”
feature and the three bugs; Facebook’s detection of the Breach, investigations of the causes, and
remediation efforts, including logs reviewed in the investigation; Facebook’s data security policies,
practices and infrastructure that permitted the introduction of the bugs and failed to detect them for
years, even after they ripened into an actual vulnerability in 2017; Board minutes and documents
pertaining to the Breach; and financial information relating to Facebook’s expenditures and staffing
for data security.
        Shortly after Plaintiffs served the Document Requests, Facebook agreed, in informal
discussions, that it would promptly begin producing documents it knew to be relevant and responsive
to the Requests. Notwithstanding Facebook’s stated intent, discovery has been anything but
expeditious since January. As recently as June 20, 2019, Facebook had produced a total of 322
documents (2,035 pages), including documents from only one named custodian, no emails, no log
data, no Board documents, and no accounting data. (The motion to dismiss was granted in part and
denied in part on June 21, 2019.) Even now, with the depositions of Facebook employees ongoing—
after months of efforts to accelerate Facebook’s document production, Plaintiffs elected to proceed
with depositions (reserving their rights) despite the lack of substantive production—Facebook has
produced a total of 6,022 documents (15,453 pages) in response to Plaintiff’s requests directed at
Facebook, a small fraction of the anticipated production in this case which, as recently as late June,
Facebook estimated could reach 50,000 documents and 250,000 pages. While Facebook claims to have
produced over 57,000 pages, Facebook’s total includes 41,696 pages of printouts of the named
Plaintiffs’ Facebook profiles and other social media that Facebook produced in connection with
Plaintiffs’ depositions and in response to Plaintiffs’ Requests.) Moreover, most of the produced
documents are near-duplicates containing no unique substantive information (e.g., identical emails to
dozens of different recipients, and incomplete portions of chats produced in full in other documents).
        Plaintiffs have repeatedly expressed great concern about Facebook’s severely delayed
production. On April 22, and several times since, Facebook set its own target date for substantial
completion of document production of July 15, 2019. (On April 25, 2019, and thereafter, Plaintiffs
strenuously objected and demanded substantial completion by June 15, 2019.) Even Facebook’s own
target date has passed and Facebook’s production remains woefully incomplete. This is not the
discovery Judge Alsup ordered.
        Plaintiffs’ Motion: On March 15, 2019, Facebook served Objections to Plaintiffs’ Requests
rife with pervasive violations of Federal Rule of Civil Procedure 34, including: (i) improper General
Objections; (ii) boilerplate objections to Requests as “overly broad, unduly burdensome, not relevant
                                                  3
          Case 3:18-cv-05982-WHA Document 170 Filed 07/29/19 Page 4 of 15

to any party’s claim or defense, and not proportional to the needs of this case,” with no support for
claims of burden or analysis of the Rule 26(b)(1) proportionality factors; and (iii) objections to
Requests as “vague and ambiguous” where the Requests can be reasonably understood and answered.
Facebook did not identify any parts of Requests as not objectionable, and none of the objections stated
whether responsive materials were being withheld on the basis of the objection (including privilege
objections) as required by Rule 34(b)(2)(C). Facebook also objected to Plaintiffs’ definition of the
relevant time period for documents as July 1, 2013 to the present, and sought to limit discovery to
documents created during the two-week period from September 14 to September 28, 2018.
        The parties have met and conferred extensively on Plaintiffs’ Requests and Facebook’s
Objections; some disputes have been resolved, interim agreements have been reached on some
Requests, and discussions are continuing on certain Requests. Facebook attempted to address
Plaintiffs’ concerns, at least in part, by limiting its objections and describing the search methodologies
it proposed to use in responding to each of 45 individual Requests. Plaintiffs anticipate that they may
need to raise additional discovery disputes regarding, e.g., the adequacy of Facebook’s production (for
those Requests for which Facebook has produced documents) and the adequacy of the search
methodologies (for those RFPs for which Facebook has identified certain, inadequate, search terms
and custodians), but Plaintiffs are endeavoring to resolve as much as possible via the meet-and-confer
process.
       As to the other 40 Requests, Facebook said it would stand on its objections and refused to
produce any documents at all. The parties have reached at least interim agreements for 28 of these
Requests; impasse has been reached on 12 Requests with Facebook refusing to produce any
documents.
         Plaintiffs raise this matter with the Court now because, six months after Judge Alsup’s directive
about bone-crushing discovery, Plaintiffs have received a grossly inadequate production from
Facebook, with Facebook refusing to produce documents in response to certain requests, and Plaintiffs
are left assessing Facebook’s position based on non-compliant Responses and Objections. Vague,
boilerplate objections that fail to state whether, or why, documents are being withheld make it
impossible for Plaintiffs to assess Defendant’s objections, Defendant’s production status or adequacy,
or the need for motion practice to compel additional searches or production. Below, Defendant
provides certain detail about the Requests at issue in this letter, but this crucial information is absent
from its Responses and Objections. Given Facebook’s material delay despite the need for expedited
discovery in this case, Plaintiffs need to alert the Court to the status of discovery progress and seek
relief requiring Facebook to adequately state its objections, state whether it is withholding documents
on the basis of those objections, produce relevant and responsive documents that fall outside of its
objections, specify the Requests for which it contends production is complete, and set and comply
with a date certain by which it will complete production.
        Despite its blunderbuss objections, Facebook’s justifications for its refusal to produce any
documents in response to Requests 14, 15, 20, 44, 49, 64, 73, 74, 75, 76, 77, and 79 focus solely on
the relevance of those Requests to Facebook’s official version of the Breach. Plaintiffs believe, and
evidence shows that the roots of the Breach ran deeper, and the impacts of the Breach were wider, than
Facebook has disclosed.
        Plaintiffs are entitled to conduct discovery on these issues:
Third party apps and information-sharing (Reqs. 14 and 15): The compromise of a highly permissioned
access token provided the ability for third parties to exchange consumer profile, activity and other
information and allowed the attackers to access multiple third-party applications. Plaintiffs seek to
investigate security and privacy mechanisms and practices relating to compromised users in connection
with third-party applications. Security Practices (Req. 20): Because highly permissioned tokens were

                                                    4
           Case 3:18-cv-05982-WHA Document 170 Filed 07/29/19 Page 5 of 15

known security issues at Facebook long before the breach Plaintiffs seek documents relating to senior
management’s knowledge of the issue, and the lax security culture that failed to address these issues.
View As (Req. 44): Plaintiffs seek to investigate design parameters and the security of the View As
feature when it was created, any security risks discovered in maintaining View As, and how the code
was reviewed prior to release to consumers (in particular integration and regression testing).
Compromise Resilience (Req. 49): Plaintiffs seek to investigate Facebook’s security tools and practices
and why those systems failed to detect and prevent the Breach. Website References (Req. 64): Security
and privacy blogs, articles, and terms of use have evolved over the years and Plaintiffs are unable to
recreate articles and artifacts that would be relevant prior to, during and after the Breach, including
information relating to the security and privacy validation of changes to various code modules
implicated in the Breach. Access to PII, User Expectations and Value of PII (Reqs. 73-77): Facebook’s
public statements regarding the importance of privacy and security, the company’s efforts to safeguard
PII, the monetary value to Facebook users of data security, and the loss of value of PII due to the Breach
are relevant to Plaintiffs’ contract claims and damages. Financial Data (Req. 79): Changes in
Facebook’s spending on data security as compared to changes in spending in other areas are indicators
of the level of priority and adequacy of the company’s security practices.

DEFENDANT’S POSITION
         Since Plaintiff served Facebook with 85 RFPs—most overbroad, many untethered to the issues
in the case—Facebook has worked to “salvage some narrower element lurking within” the RFPs in
order to bridge the divide between the parties. Suppl. Order to Order Setting Initial Case Mgmt. Conf.
(Alsup, J.) at ¶ 17 (cautioning against “ask[ing] for more than you deserve with the expectation that
the judge will cut it back to what you deserve”). Facebook prioritized the production of key materials
related to Plaintiff’s claims, including: submissions to regulators; detailed records of Facebook’s
response to the Attack; and key technical documents regarding the vulnerability that was exploited in
the Attack. Facebook has diligently collected and reviewed documents from numerous custodians and
sources, having produced over 57,000 pages of materials to date, with additional rolling productions
occurring on a weekly basis. And Facebook has specifically staged its document production to
facilitate the depositions of Facebook witnesses as Plaintiff has scheduled them. (Plaintiff has deposed
six Facebook witnesses to date and two more are scheduled.) Plaintiff criticizes Facebook for not
meeting its goal of substantial completion of document production by July 15 but fails to mention that
Facebook prioritized—at Plaintiff’s request—reviewing and producing documents for 8 additional
custodians beyond those Facebook had agreed to when it provided the July 15 estimate; as of now,
Facebook expects substantial completion within a few weeks. Against this record, Plaintiff’s
accusations of delay ring hollow, especially given that Facebook served its Objections in March 2019
but did not hear substantively from Plaintiff about the 12 RFPs at issue until June 2019. Nor is there
any sudden urgency that is apparent: Plaintiff claims to be ready to move for class certification on the
current record, and fact discovery does not close until January 2020 (ECF No. 67).
        In any event, Plaintiff’s motion is not about delay; it is about objections Facebook has lodged
to 12 specific RFPs. Facebook stands on these objections because the 12 RFPs are unsalvageable and
reflect fundamental misunderstandings about the issues in this case. During the parties’ meet-and-
confer sessions, Plaintiff’s counsel could not articulate what ultimately is sought through these RFPs,
why the RFPs are relevant or proportionate, or how Facebook could reasonably be expected to identify
and produce responsive material. This letter is no different—Plaintiff continues to avoid the details of
any specific dispute, and does not acknowledge Facebook’s proposed compromises (or the information
Facebook already provided), let alone offer any “final proposed compromise” with respect to each
RFP. Civil Standing Order (Corley, J.) at 4. References to “bone-crushing” discovery do not excuse
Plaintiff from the requirement that all discovery be relevant and proportionate to the case. And his


                                                    5
          Case 3:18-cv-05982-WHA Document 170 Filed 07/29/19 Page 6 of 15

dismissively brief descriptions of the issues in dispute only raise further questions about the meaning
and scope of the RFPs in question and their lack of connection to this case.
        Facebook’s objections to the RFPs are proper. “When the original request is overbroad or
otherwise improper and the responding party timely, specifically and properly objects in writing, then
the responding party need not produce anything in response to the request until the objections are
overruled or a lesser scope is agreed-on (in writing).” Suppl. Order (Alsup, J.) at ¶ 17. Facebook timely
lodged its objections in writing and has since explained them repeatedly in multiple meet-and-confers
with Plaintiff’s counsel, the substance of which is set forth below. Plaintiff’s request should be denied.
         RFPs 14-15: Third Parties. This case is about an Attack on Facebook by hackers who stole
certain information, not whether Facebook affirmatively “shared” user information with third parties,
such as advertisers, developers, or vendors. Thus, policies for sharing information with third parties
are not relevant. To the extent Plaintiff seeks to explore the potential impact of the Attack on third-
party applications that are accessible through Facebook Login, the RFPs are not tailored to that
objective. Moreover, Facebook already produced documents concerning how it concluded that the
Attackers did not access user accounts on third-party applications. To avoid wasting resources,
Facebook proposed that Plaintiff review this investigative documentation, take the August 7 deposition
of the person responsible for that investigation, and then identify any additional categories of
documentation desired, if any. Plaintiff does not even acknowledge the proposal, let alone explain why
it is not a more reasonable and proportional alternative to his misdirected and overbroad requests.
        RFP 20: Security Practices. This RFP strays far from the issues in this case. With virtually
boundless definitions of PII, Data Security, and Computer Systems (as detailed in the Objections), as
well as the undefined term “senior managers or executives” (which could apply to many persons), this
request essentially asks for documents covering all of Facebook’s security operations. As such, it is
neither relevant nor proportional to a case about a single attack involving a unique, previously
unknown vulnerability on Facebook’s web platform. Facebook asked Plaintiff to tailor this RFP to the
issues in this case, but he refuses to do so. His assertion here that access tokens “were known security
issues … long before the breach” is entirely conclusory, and, in any event, only highlights the fact that
RFP 20 is in no way restricted to security issues concerning access tokens (let alone the type of access
tokens actually at issue in the Attack).
        RFP 44: View As. As Facebook has explained repeatedly to Plaintiff, the Attackers exploited
a single, previously unknown vulnerability in this case, which was triggered in a narrow set of
circumstances through the interaction of three different features. Although the View As feature was
one of them, the vulnerability required the interaction of View As with two other features and thus did
not exist until all three features were present on the Facebook platform, which did not occur until July
2017. As Facebook has likewise explained to Plaintiff, View As has been a Facebook feature for many
years, since before 2011. Thus, the request made in this RFP for “all documents” relating to the release
of or changes to View As, throughout the entire lifetime of the feature, is completely disproportionate
and untailored to the vulnerability at issue. In particular, to the extent Plaintiff wants to show that the
original testing of View As was inadequate, the RFP is pointless—the vulnerability did not exist until
the other two features were in place, so no testing of View As could have unearthed it prior to July
2017. Plaintiff has no response.
         RFP 49: “Compromise Resilience.” During the parties’ meet and confer, Facebook noted
that it is unclear what “compromise resilience” means, but that the RFP appears to refer to resilience
against a network intrusion—i.e., the compromise of systems on a company’s internal network—a
security concept that is irrelevant to this case. This case does not involve any intrusion into Facebook’s
internal networks; it involves a vulnerability that existed on Facebook’s public-facing web platform,
which allowed the attackers to generate access tokens that they could use to query user profile data.
No Facebook systems were “compromised” during the Attack. Plaintiff failed to clarify what he meant
                                                    6
            Case 3:18-cv-05982-WHA Document 170 Filed 07/29/19 Page 7 of 15

by “compromise resilience” during the meet-and-confer. His response here attempts to substitute
different language for the request, but it is still unacceptably vague. Plaintiff now states he seeks
information concerning Facebook’s “security tools and practices,” but that request is impossibly broad
and would encompass virtually every document concerning Facebook’s security program. While
Facebook is open to continued discussion of this request, it is ultimately Plaintiff’s obligation—not
Facebook’s—to articulate the RFP in reasonably tailored, proportionate terms. He has failed to do so.
        RFP 64: Website. This request is manifestly overbroad. In good faith, Facebook asked if
Plaintiff was interested in specific policies (e.g., the Terms of Service); no answer was given. Despite
the lack of direction, Facebook identified a feature of its website that allows Plaintiff to search for all
of Facebook’s newsroom posts containing references to “security” and “privacy” (generating hundreds
of results). 1 Plaintiff fails to acknowledge the proposed compromise. Facebook should not have to
“recreate” the contents of its website over the past six years in order to respond to an indiscriminate
RFP. Plaintiff claims that “blogs, articles, and terms of use have evolved over the years,” but the search
feature Facebook identified can search for past articles and blog posts, and Facebook already produced
prior versions of the Terms going back to 2015.
        RFP 74: Access to PII. This request fundamentally misunderstands how Facebook operates.
The “importance of” security and “preventing unauthorized access” to user information cuts across
everything Facebook does. As a result, this RFP would cover countless statements, made by many
employees in many different contexts, over a six-year period. Making matters worse, the RFP uses a
definition of PII that is far broader than the information at issue, see ECF No. 153 at 9, a definition of
Facebook Users that is far broader than the set of persons whose data was compromised, and a
similarly broad subject matter (“the importance of preventing unauthorized access”) that is not tailored
to the vulnerability. Plaintiff’s conclusory assertion that “public” statements are “relevant” does
nothing to cure these defects. The RFP is not even limited to “public” statements—which, by
definition, Plaintiff should be able to locate on his own.
        RFPs 73, 75-77: User Expectations and Value. The information sought is not relevant to the
operative complaint given the dismissal of Plaintiff’s contract and Section 17200/CLRA claims and
the Court’s rejection of Plaintiff’s standing theories based on alleged loss of value of personal
information and lost benefit of the bargain. ECF No. 153 at 15, 18. Because those claims and theories
are no longer in the case, any RFPs aimed at substantiating those claims and theories (which is plainly
the thrust of these RFPs) are not relevant. Moreover, even on their own terms, the RFPs are overbroad
and disproportionate, including because of vague references to the “expectations of Facebook Users,”
and they prematurely seek expert materials (which Plaintiff has refused to produce).
        RFP 79: Financial Data. The “income statements” Plaintiff seeks are detailed expense
breakdowns (beyond the income statements in Facebook’s public financial reports) showing “line
item, or account level, detail” for “selling,” “general & administrative,” and “research & development”
expenses. Plaintiff does not explain what “general & administrative” expenses have to do with a data
breach. These categories are unrelated to data security and far exceed what is relevant to Plaintiff’s
claims. Plaintiff tried to “narrow” the RFP by essentially substituting a new RFP for the “top 5
departments” with the “highest percentage of expenses” for at least four years, but that formulation is
no better. This case is about security practices, not accounting fraud or corporate spending. And
Facebook already produced data about security-related expenses.




  1   See https://newsroom.fb.com/?s=security and https://newsroom.fb.com/?s=privacy.
                                                  7
        Case 3:18-cv-05982-WHA Document 170 Filed 07/29/19 Page 8 of 15

                                           EXHIBIT 1

                        GENERALLY APPLICABLE OBJECTIONS
Facebook makes the following Objections. These Objections shall be incorporated into each of
Facebook’s responses as if fully rewritten therein, and each response shall be subject to and without
waiver of these Objections. At the present time, Facebook has not identified any specific,
responsive document(s) that it is withholding based solely on the Generally Applicable Objections.
However, Facebook’s identification of responsive documents is ongoing, and Parties intend to
confer in an effort to reach agreement on document custodians, search terms, and the use of
technology-assisted review tools, which together will substantially define the universe of
responsive documents. If and when Facebook identifies any specific, responsive document(s) that
it is withholding based solely on a Generally Applicable Objection, Facebook will notify Plaintiffs.

    1. Facebook’s responses to each Request shall not be deemed as an admission by Facebook
that it acquiesces to Plaintiffs’ characterizations of fact or law contained therein, or that Facebook
agrees with the Definitions implicated by Plaintiffs’ Requests.

    2. Facebook’s agreement to search for and make available certain documents does not
constitute a representation that Facebook possesses any such documents or that such documents
exist.

    3. Facebook objects to the Requests to the extent that they seek the production of documents
containing Facebook’s proprietary, confidential, private, and/or competitively sensitive
information or trade secrets. Facebook also objects to the Requests to the extent they seek
confidential or proprietary information that would impinge on the right to privacy of individuals.
Facebook will produce such documents only upon entry of a protective order assuring the
protection of such information.

    4. Facebook further objects to the Requests to the extent that they seek information about
Facebook users who are not named Plaintiffs in this action, including prospective members of
the putative class, users who are located outside of the United States, and all other Facebook
users who are not prospective members of the putative class. Subject to and without waiving the
objections stated herein, Facebook’s production of documents otherwise covered by its responses
will be limited to those that relate to users in the United States.

    5. Facebook objects to the Requests to the extent they require the disclosure of information
that would infringe upon the privacy rights of current or former employees, officers, or directors
of Facebook, to the extent such privacy rights and expectations are protected by law, contract, or
public policy.
    6. Facebook objects to the Requests and Instructions to the extent they purport to require
Facebook to formulate and compile information in manners which Facebook does not otherwise
do in the ordinary course of its business. Facebook further objects to the Requests and Instructions
to the extent they seek information not maintained in the ordinary course of business.

    7. Facebook objects to the Requests to the extent they seek documents and information that
law enforcement agents have requested that Facebook not disclose, including documents and
information related to ongoing investigation and enforcement efforts regarding the Attack 2 and
the identity or identities of the attacker(s). Such documents will only be provided for review on

2 As used herein, the “Attack” refers to the attack that was publicly announced by Facebook on
September 28, 2018 (and that is the subject of this litigation).
                                                  8
        Case 3:18-cv-05982-WHA Document 170 Filed 07/29/19 Page 9 of 15

an attorneys’ eyes only basis at Facebook’s counsel’s San Francisco, New York, or Washington,
D.C., offices, and subject to a protective order assuring the adequate protection of these materials.

     8. Facebook objects to the Requests to the extent they call for disclosure of material that is
subject to the attorney-client privilege, the work product doctrine, a law enforcement privilege,
or any other applicable privilege and/or immunity recognized by the Federal Rules of Civil
Procedure or any other applicable federal or state rule or law. In particular, and without limitation,
Facebook objects to collecting, searching for, or producing documents generated by in-house
counsel or external lawyers in response to claims or lawsuits asserted against it, including in this
litigation. Facebook does not intend to produce any privileged or protected information or
documents, and any such production is inadvertent and should not be deemed a waiver of any
privilege or protection from production, and is additionally subject to a protective order and any
order relating to Federal Rule of Evidence 502(d).

    9. Facebook objects to the Requests to the extent they seek documents that are publicly
available, in the possession of Plaintiffs, or which Plaintiffs could more readily obtain from some
other source that is more convenient, less burdensome, or less expensive pursuant to Fed. R. Civ.
P. 26(b)(2)(C)(i).

    10. Facebook objects to the definition of “Access Tokens” as vague, ambiguous, and
overbroad, including to the extent it purports to include all access tokens utilized by Facebook,
and because it is not limited to those access tokens involved in the Attack. Facebook will interpret
this term as limited to the access tokens that were taken in the Attack.

   11. Facebook objects to the definition of “API” as vague, ambiguous, and overbroad.

    12. Facebook objects to the definition of “Class” as vague, ambiguous, and overbroad,
including because it purports to include all “Persons whose PII was Compromised in The Breach”
and is not limited to Plaintiffs, putative class members, or even persons within the United States.
Facebook further objects to “Class” to the extent it assumes certification of the putative class;
Facebook believes that there is no class that is appropriate for certification here. Facebook also
objects to the definition of “Class” to the extent it is not consistent with Plaintiffs’ Consolidated
Class Action Complaint, filed on February 7, 2019, (hereinafter, the “Consolidated Complaint”).
(See Dkt. 76.)

   13. Facebook objects to the definition of “Compromise” as vague, ambiguous, overbroad,
and confusing, including because it appears to enlarge that term beyond its plain English
meaning.

   14. Facebook objects to the definition of “Computer System” as vague, ambiguous,
overbroad, and confusing, including because it appears to enlarge that term beyond its plain
English meeting.

   15. Facebook objects to the definition of “Data Security” as vague, ambiguous, and
overbroad, including to the extent it is not related to the security of data obtained through the
vulnerability exploited by the Attack.

   16. Facebook objects to Plaintiffs’ definition of the term “PII” as vague, ambiguous, and
overbroad, including to the extent it purports to encompass information that is not unique to a
specific individual, not capable of use in identification of that individual, and/or because it
encompasses a broader category of information than what was obtained by the Attack. For
example, Plaintiffs’ definition of “PII” includes, “audio, electronic, visual, thermal, and olfactory

                                                   9
       Case 3:18-cv-05982-WHA Document 170 Filed 07/29/19 Page 10 of 15

information,” which is not tailored to the issues that are at stake in this litigation. Facebook
further objects to Plaintiffs’ definition of “PII” because it expands beyond widely accepted
definitions of that term. Facebook also objects to the definition of “PII” to the extent it seeks
information that is not within Facebook’s possession, custody, or control.
   17. Facebook objects to the definition of “The Breach” to the extent that it presumes
wrongdoing on the part of Facebook, implies that Facebook knew about the vulnerability as of
some particular point in time, and/or implies that all of the “PII,” as defined by Plaintiffs in their
Requests, was actually obtained through the Attack.

    18. Facebook objects to the definition of “User” as overbroad and vague and ambiguous,
including to the extent it purports to include any “Person with a Facebook account” and is not
limited to Plaintiffs, putative class members, or even persons within the United States.

    19. Plaintiffs have not defined the term “Documents,” and Facebook will interpret that term
to be consistent with its meaning as provided by the Federal Rules of Civil Procedure.

    20. Facebook objects to Instruction No. 1, and to Appendix A to Plaintiffs’ Requests,
because Plaintiffs attempt to require Facebook to make its document productions pursuant to
certain “Technical Specifications” unilaterally set by Plaintiffs without meeting and conferring
with Facebook. Facebook will meet and confer with Plaintiffs regarding a stipulated protocol to
govern the production of electronically stored information in this action and will produce
documents in compliance with that protocol.

   21. Facebook’s responses shall not in any way constitute an acceptance of Plaintiffs’
proposed Instructions.

    22. Facebook objects to the section in Plaintiffs’ Requests titled “Relevant Time Period.”
Specifically, the purported “Relevant Time Period” articulated by Plaintiffs is arbitrary, overly
broad, unduly burdensome, not relevant to any party’s claim or defense, and not proportional to
the needs of the case. Facebook is willing to meet and confer with Plaintiffs regarding
establishing a reasonable time period for each Request. Except as otherwise stated, Facebook
considers the Relevant Time Period for the Requests to be the period of the Attack.

    23. Facebook’s responses and objections and any documents or information produced
thereto are provided without waiver of any objections as to the competency, relevance,
materiality, privileged status, or admissibility of any document or information as evidence.
    24. The failure to object on any particular ground or grounds shall not be construed as a waiver
of Facebook’s right to object on any additional ground(s).
   *   *   *
REQUEST FOR PRODUCTION NO. 14:
Document sufficient to describe Facebook’s policies, security guidelines, operating procedures,
and practices regarding the security architecture validation and testing prior to the deployment of
third-party applications and services that that provide access to a User’s actions, preferences, or
profile information.
RESPONSE TO REQUEST FOR PRODUCTION NO. 14:
Facebook incorporates each of its Generally Applicable Objections as though fully set forth
herein. Facebook further objects to this Request as overly broad, unduly burdensome, not
relevant to any party’s claim or defense, and not proportional to the needs of this case,
including because third-party applications that access user information were not involved in
                                                10
       Case 3:18-cv-05982-WHA Document 170 Filed 07/29/19 Page 11 of 15

the Attack. Facebook also objects that this Request is vague and ambiguous, including with
respect to the undefined terms “security guidelines,” “operating procedures,” “practices,”
“security architecture validation and testing,” and “User’s actions, preferences or profile
information.” Facebook also objects to this Request as unreasonably cumulative and/or
duplicative of other Requests, including, but not limited to, Request No. 10. Facebook also
objects that this Request calls for the production of information that includes certain highly
sensitive technical and security-related materials, the disclosure of which could present
security threats to Facebook and its users. Such documents will only be produced subject to a
protective order.
REQUEST FOR PRODUCTION NO. 15:
Documents sufficient to describe Facebook’s policies, security guidelines, operating
procedures, and practices concerning the sharing of PII, with or without the permission of
Facebook Users, with third-party advertisers, researchers, developers, and vendors.
RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
Facebook incorporates each of its Generally Applicable Objections as though fully set forth herein.
Facebook objects to this Request as overly broad, unduly burdensome, not relevant to any party’s
claim or defense, and not proportional to the needs of this case, including because the Attack at
issue here did not involve Facebook’s sharing of user data with “third-party advertisers,
researchers, developers, [or] vendors.” Facebook also objects that this Request is vague and
ambiguous, including with respect to the undefined terms “security guidelines,” “operating
procedures,” and “practices,” “permission,” and the phrase “sharing of PII.” Facebook further
objects to this Request as unreasonably cumulative and/or duplicative of other Requests, including,
but not limited to, Request No. 10. Facebook also objects that this Request calls for the production
of information that includes certain highly sensitive technical and security-related materials, the
disclosure of which could present security threats to Facebook and its users. Such documents will
only be produced subject to a protective order.
   *   *   *
REQUEST FOR PRODUCTION NO. 20:
All communications, memoranda, executive summaries, analyses, and reports written by, at the
direction of, or received by, Facebook’s senior managers or executives concerning internal and
external audits, assessments, and investigations of Facebook’s Data Security practices and
Computer Systems for protecting PII.
RESPONSE TO REQUEST FOR PRODUCTION NO. 20:
Facebook incorporates each of its Generally Applicable Objections as though fully set forth herein.
Facebook further objects to this Request as overly broad, unduly burdensome, not relevant to any
party’s claim or defense, and not proportional to the needs of this case, including because it is not
limited to documents related to the Attack. Facebook also objects that this Request is vague and
ambiguous, including with respect to the undefined terms “analyses,” “reports,” “assessments,”
and “investigations,” and to the phrases “at the direction of,” “internal and external audits,” and
“Data Security practices,” especially when read in conjunction with Plaintiffs’ overbroad
definitions of “Data Security,” “Computer Systems,” and “PII.” Facebook further objects to this
Request as unreasonably cumulative and/or duplicative of other Requests, including, but not
limited to, Request Nos. 51 and 59. Facebook further objects to the extent this Request seeks
documents or information protected from disclosure by the attorney work product doctrine or
another legal privilege. Facebook also objects that this Request calls for the production of
information that includes certain highly sensitive technical and security-related materials, the
                                                 11
       Case 3:18-cv-05982-WHA Document 170 Filed 07/29/19 Page 12 of 15

disclosure of which could present security threats to Facebook and its users. Such documents will
only be produced subject to a protective order.
   *   *   *
REQUEST FOR PRODUCTION NO. 44:
All documents concerning the release of the “View As” feature, including the client
application authorization architecture, change management, release notes, and the results of
any beta or regression testing.
RESPONSE TO REQUEST FOR PRODUCTION NO. 44:
Facebook incorporates each of its Generally Applicable Objections as though fully set forth herein.
Facebook further objects to this Request as overly broad, unduly burdensome, not relevant to any
party’s claim or defense, and not proportional to the needs of this case. The “View As” feature is
one of those three features, but “View As” was launched years before the introduction of the
vulnerability that was exploited by the Attack. As Facebook stated in its portion of the January 2,
2019 Case Management Statement, “[t]he Attack involved the exploitation of a highly obscure and
previously unknown security vulnerability, resulting from a complex and unforeseen interaction
of three distinct features of Facebook’s service—none of which by itself created a vulnerability on
Facebook’s platform.” (See Dkt. 61 at 5.) For this and other reasons, the information sought by
this Request concerning the “release of ‘View As’” is irrelevant. Further, this Request
unnecessarily seeks “[a]ll documents” when “documents sufficient to show” would suffice.
Facebook also objects that this Request is vague and ambiguous, including with respect to the
phrases “client application authorization architecture,” “change management,” and “release
notes.” Facebook also objects to this Request as unreasonably cumulative and/or duplicative of
other Requests, including, but not limited to, Request No. 50. Facebook also objects that this
Request calls for the production of information that includes certain highly sensitive technical and
security-related materials, the disclosure of which could present security threats to Facebook and
its users. Such documents will only be produced subject to a protective order.
   *   *   *
REQUEST FOR PRODUCTION NO. 49:
Documents sufficient to describe the implementation and testing of compromise
resilience built into Facebook’s Computer System.
RESPONSE TO REQUEST FOR PRODUCTION NO. 49:
Facebook incorporates each of its Generally Applicable Objections as though fully set forth herein.
Facebook further objects to this Request as overly broad, unduly burdensome, not relevant to any
party’s claim or defense, and not proportional to the needs of this case. For example, this Request
seeks documents relating to Facebook’s broadly defined “Computer System” generally and dating
back nearly six years to July 1, 2013, rather than limiting the Request to the three features that led
to the vulnerability exploited by the Attack. Additionally, this is not a case in which attackers
compromised any “Computer System” or moved laterally within a computer network, making any
maps, diagrams, or charts of such systems or networks irrelevant. Facebook also objects that this
Request is vague and ambiguous, including with respect to the undefined terms “implementation”
and “testing,” and the phrases “compromise resilience” and “built into,” especially when read in
conjunction with Plaintiffs’ overbroad definition of “Computer Systems.” Facebook also objects
that this Request calls for the production of information that includes certain highly sensitive
technical and security-related materials, the disclosure of which could present security threats to
Facebook and its users. Such documents will only be produced subject to a protective order.

                                                 12
       Case 3:18-cv-05982-WHA Document 170 Filed 07/29/19 Page 13 of 15

   *   *   *
REQUEST FOR PRODUCTION NO. 64:
Documents sufficient to show all references to security and privacy on Facebook’s website from
July 1, 2013, to the present, including, but not limited to, documents showing when and how those
statements or references changed over time.
RESPONSE TO REQUEST FOR PRODUCTION NO. 64:
Facebook incorporates each of its Generally Applicable Objections as though fully set forth
herein. Facebook further objects to this Request as overly broad, unduly burdensome, not
relevant to any party’s claim or defense, and not proportional to the needs of this case. Facebook
also objects that this Request is vague and ambiguous, including with respect to the undefined
terms “security” and “privacy,” and the phrase “how those statements or references changed
over time.” Facebook further objects that this Request calls for information that is publicly
available. Facebook further objects to this Request as unreasonably cumulative and/or
duplicative of other Requests, including, but not limited to, Request Nos. 74, 75, and 76.
   *   *   *
REQUEST FOR PRODUCTION NO. 73:
All analyses, studies, or reports conducted, prepared, or received by Facebook assessing the
importance or monetary value of Data Security to Facebook Users.
RESPONSE TO REQUEST FOR PRODUCTION NO. 73:
Facebook incorporates each of its Generally Applicable Objections as though fully set forth
herein. Facebook further objects to this Request as overly broad, unduly burdensome, not
relevant to any party’s claim or defense, and not proportional to the needs of this case. Facebook
also objects that this Request is vague and ambiguous, including with respect to the undefined
terms “analyses,” “studies,” “reports,” and “importance,” particularly when read in conjunction
with Plaintiffs’ overbroad definitions of “Data Security” and “Facebook Users.” Facebook
further objects that this Request is not limited to the persons whose information was
compromised in the Attack. Facebook further objects to the phrase “importance or monetary
value of Data Security to Facebook Users” to the extent it calls for speculation and/or the
production of expert materials. Facebook further objects to this Request as unreasonably
cumulative and/or duplicative of other Requests, including, but not limited to, Request No. 77.
REQUEST FOR PRODUCTION NO. 74:
All Written statements, or transcripts of oral statements, by Facebook concerning the
importance of preventing unauthorized access to Facebook Users’ PII.
RESPONSE TO REQUEST FOR PRODUCTION NO. 74:
Facebook incorporates each of its Generally Applicable Objections as though fully set forth
herein. Facebook further objects to this Request as overly broad, unduly burdensome, not
relevant to any party’s claim or defense, and not proportional to the needs of this case. For
example, this Request unnecessarily seeks “[a]ll [w]ritten statements” about a wide-ranging
category of information, which is especially burdensome when read in conjunction with
Plaintiffs’ overbroad definitions of “PII” and “Facebook Users,” and it is not limited to persons
whose data was compromised in the Attack. Facebook also objects that this Request is vague
and ambiguous, including with respect to the undefined terms “statements,” “importance,” and
“unauthorized.” Further, it is not clear why the undefined term “Written” is capitalized in this
Request. Facebook also objects to the extent that this Request seeks documents that are publicly

                                                 13
       Case 3:18-cv-05982-WHA Document 170 Filed 07/29/19 Page 14 of 15

available, in the possession of Plaintiffs, or which Plaintiffs could more readily obtain from
some other source that is more convenient, less burdensome, or less expensive. Facebook further
objects to this Request as unreasonably cumulative and/or duplicative of other Requests,
including, but not limited to, Request Nos. 64, 75, and 76.
REQUEST FOR PRODUCTION NO. 75:
All written statements, or transcripts of oral statements, by Facebook concerning the
expectations of Facebook Users with regard to the security of the PII they provide to
Facebook.
RESPONSE TO REQUEST FOR PRODUCTION NO. 75:
Facebook incorporates each of its Generally Applicable Objections as though fully set forth
herein. Facebook further objects to this Request as overly broad, unduly burdensome, not
relevant to any party’s claim or defense, and not proportional to the needs of this case. For
example, this Request unnecessarily seeks “[a]ll written statements” about a wide-ranging
category of information, which is especially burdensome when read in conjunction with
Plaintiffs’ overbroad definition of “PII” and “Facebook Users,” and it is not limited to persons
whose information was compromised in the Attack. Facebook also objects that this Request is
vague and ambiguous, including with respect to the undefined phrases “expectations of
Facebook Users with regard to security” and “provide to Facebook.” Facebook further objects
to the extent that this Request seeks documents that are publicly available, in the possession of
Plaintiffs, or which Plaintiffs could more readily obtain from some other source that is more
convenient, less burdensome, or less expensive. Facebook also objects to this Request as
unreasonably cumulative and/or duplicative of other Requests, including, but not limited to,
Request Nos. 64, 74, and 76.
   *   *   *
REQUEST FOR PRODUCTION NO. 76:
All written statements, or transcripts of oral statements, by Facebook concerning the
expectations of Facebook Users with regard to Facebook’s Data Security and Computer
Systems used to protect Facebook Users’ PII.
RESPONSE TO REQUEST FOR PRODUCTION NO. 76:
Facebook incorporates each of its Generally Applicable Objections as though fully set forth
herein. Facebook further objects to this Request as overly broad, unduly burdensome, not
relevant to any party’s claim or defense, and not proportional to the needs of this case. For
example, this Request unnecessarily seeks “[a]ll written statements” about a wide-ranging
category of information, which is especially burdensome when read in conjunction with
Plaintiffs’ overbroad definitions of “Data Security,” “Computer Systems,” “PII,” and
“Facebook Users,” and it is not limited to persons whose information was compromised in the
Attack.
Facebook also objects that this Request is vague and ambiguous, including with respect to the
undefined term “expectations of Facebook Users.” Facebook further objects to the extent that
this Request seeks documents that are publicly available, in the possession of Plaintiffs, or
which Plaintiffs could more readily obtain from some other source that is more convenient, less
burdensome, or less expensive. Facebook also objects to this Request as unreasonably
cumulative and/or duplicative of other Requests, including, but not limited to, Request Nos. 64,
74, and 75.
   *   *   *

                                                14
       Case 3:18-cv-05982-WHA Document 170 Filed 07/29/19 Page 15 of 15

REQUEST FOR PRODUCTION NO. 77:
All documents concerning the monetary value to Facebook of any PII provided to
Facebook by its Users.
RESPONSE TO REQUEST FOR PRODUCTION NO. 77:
Facebook incorporates each of its Generally Applicable Objections as though fully set forth
herein. Facebook further objects to this Request as overly broad, unduly burdensome, not
relevant to any party’s claim or defense, and not proportional to the needs of this case, including
because it seeks information about “any PII,” without regard to whether such PII was
compromised in the Attack. Facebook also objects that this Request is vague and ambiguous,
including with respect to the phrase “monetary value…of any PII,” and especially when read in
conjunction with Plaintiffs’ overbroad definition of “PII.” Facebook objects to the implication
that any or all user-provided PII has monetary value to Facebook. Facebook also objects to this
phrase as premature to the extent it calls for the production of expert materials. Facebook further
objects to this Request as unreasonably cumulative and/or duplicative of other Requests,
including, but not limited to, Request No. 73.
   *   *   *
REQUEST FOR PRODUCTION NO. 79:
Detailed income statements for Facebook from 2013 to present, at a level of detail
sufficient to show line item, or account level, detail for the selling expenses, general &
administrative expenses, and research & development expenses.
RESPONSE TO REQUEST FOR PRODUCTION NO. 79:
Facebook incorporates each of its Generally Applicable Objections as though fully set forth
herein. Facebook further objects to this Request as overly broad, unduly burdensome, not
relevant to any party’s claim or defense, and not proportional to the needs of this case. Facebook
also objects that this Request is vague and ambiguous, including with respect to the phrase “line
item, or account level, detail,” “the selling expenses,” “general & administrative expenses,” and
“research & development expenses.” Facebook further objects to the extent that this Request
seeks documents that are publicly available, in the possession of Plaintiffs, or which Plaintiffs
could more readily obtain from some other source that is more convenient, less burdensome, or
less expensive, including but not limited to Facebook’s quarterly and annual financial
statements.
PLAINTIFFS’ PROPOSED REVISION TO REQUEST 79 (as conveyed by email on June
13, 2019)
        For each year 2015-2018, produce documents sufficient to show the annual expense totals
for the 5 FB departments with the highest percentage of expenses compared to the aggregate FB
expense total for each of those years (“Top 5 Departments”). For the same time period 2015-2018,
produce documents sufficient to show the top 5 expense categories within each of the Top 5
Departments.




                                                 15
